Court of Appeals, State of Michigan

                                             ORDER
                                                                           Kathleen Jansen
 Governor Gretchen Whitmer v Board of State Canvassers                      Presiding Judge

 Docket No.    354474; 354475; 354582; 354583; 354794; 354795; 354878      Amy Ronayne Krause

 LC No.        00-000000                                                   Michael F. Gadola
                                                                            Judges


             The May 27, 2021 concurring opinion is hereby VACATED, and a new opinion is attached.
The new opinion corrects a clerical error in the second and third sentences of the Conclusion.


                                                         Presiding Judge




                               May 28, 2021